United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Hines, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1276
Issued: February 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 11, 2018 appellant filed a timely appeal from a May 31, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the May 31, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a groin injury
causally related to the accepted February 24, 2018 employment incident.
FACTUAL HISTORY
On February 26, 2018 appellant, then a 52-year-old electronic industrial controls mechanic,
filed a traumatic injury claim (Form CA-1) alleging that on February 24, 2018 he sustained a groin
injury when he picked up a drive shaft in the performance of duty.
In a February 27, 2018 attending physician’s report (Form CA-20), Ms. Parker, a certified
nurse practitioner, diagnosed a left inguinal hernia “which likely caused injury” by lifting
equipment. She referred appellant to a general surgeon.
In a March 23, 2018 visit summary, Dr. Frederick A. Luchette, a Board-certified surgeon,
reported that appellant had been seen on that date. He related that a computerized tomography
(CT) scan, revealed lots of scar tissue, but no recurrent hernia. A diagnosis of severe left groin
pain was provided.
OWCP received claims for wage-loss compensation (Form CA-7) for periods commencing
April 11, 2018.
By development letter dated April 17, 2018, OWCP advised appellant that when his claim
was received, it appeared to be a minor injury that resulted in minimal or no lost time from work
and, since the employing establishment had not controverted continuation of pay or challenged the
case, a limited amount of medical expenses were administratively approved and paid. It noted that
it had reopened his claim as a claim for wage-loss compensation had been received. OWCP
informed appellant of the type of factual and medical evidence necessary to establish his claim and
afforded him 30 days to submit the necessary evidence.
In a May 17, 2018 statement, appellant explained that he felt a pop or pull when he lifted
a conveyor drive shaft that weighed about 25 to 30 pounds. He also noted that he had a hernia
repaired in 2016 under OWCP File No. xxxxxx786.
In March 2 and 23, and April 27, 2018 attending physician’s reports (Form CA-20),
Dr. Luchette noted the history of appellant’s February 24, 2018 employment incident and that he
had a left inguinal hernia repaired in 2016. He diagnosed severe left groin pain which he opined
was caused by lifting heavy equipment. In a March 23, 2018 duty status report (Form CA-17),
Dr. Luchette also diagnosed severe left groin pain due to a February 24, 2018 injury. He advised,
in a March 23, 2018 return to work note that appellant could return to work on April 30, 2018 with
limitations. In an April 27, 2018 progress note, Dr. Luchette noted that appellant returned for a
groin pull. He released appellant to light-duty work on April 30, 2018 with restrictions.
In an April 27, 2018 duty status report (Form CA-17), Dr. Brendan Ringhouse, a family
medicine specialist, diagnosed severe left groin pain and provided restrictions. In an April 27,
2018 return to work note, he indicated that appellant was able to return to work on April 30, 2018
with restrictions.
2

By decision dated May 31, 2018, OWCP accepted that the February 14, 2018 employment
incident occurred as alleged, but denied appellant’s claim, finding that he had not established a
diagnosed medical condition causally related to the accepted employment incident and, thus, the
requirements had not been met for establishing an injury as defined by FECA.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.4 First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.5 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between a diagnosed condition and the specific
employment incident identified by the claimant.7
ANALYSIS
The Board finds that appellant has not established a groin injury causally related to the
accepted February 24, 2018 employment incident.
In his visit summary and attending physician’s reports, Dr. Luchette noted the history of
the February 24, 2018 work injury and that appellant had a past history of a repaired left inguinal
hernia. He diagnosed severe left groin pain which he opined was caused by lifting heavy
equipment. Following his review of the CT scan which showed lots of scar tissue, but no recurrent
hernia, Dr. Luchette continued to diagnose severe left groin pain. The Board has consistently held

3

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

4

See P.B., Docket No. 18-0631 (issued October 17, 2018); B.F., Docket No. 09-0060 (issued March 17, 2009).

5

See P.B., id.; D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

6

See P.B., supra note 4; C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008).

7
See P.M., Docket No. 17-0026 (issued June 26, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345 (1989).

3

that pain is a symptom and not a compensable medical diagnosis.8 Furthermore, in a case where
a preexisting condition involving the same part of the body is present, and the issue of causal
relationship therefore involves aggravation, acceleration, or precipitation, the physician must
provide a rationalized medical opinion that differentiates between the effects of the work-related
injury or disease and the preexisting condition.9 Dr. Luchette has provided no such opinion in this
matter. Thus, these reports from Dr. Luchette are insufficient to satisfy appellant’s burden of proof
to establish the medical component of fact of injury.10
In his April 27, 2018 progress note, Dr. Luchette indicated that appellant returned for groin
pull. However, this report did not address how the February 24, 2018 employment incident caused
or aggravated a groin condition. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.11 This report, therefore, is insufficient to establish appellant’s claim.
In his reports, Dr. Ringhouse also diagnosed severe left groin pain. As noted, pain is not a
compensable medical diagnosis.12 Accordingly, his reports are insufficient to satisfy appellant’s
burden of proof to establish the medical component of fact of injury.13
While, in a February 27, 2018 report, Ms. Parker, a nurse practitioner, diagnosed a left
inguinal hernia likely caused by lifting equipment, certain healthcare providers such as physician
assistants, nurse practitioners, physical therapists, and social workers are not considered
“physician [s]” as defined under FECA.14 Consequently, their medical findings and/or opinions
are of no probative value and will not suffice for purposes of establishing entitlement to
compensation benefits.15
Currently, there is no competent medical evidence of record that establishes a medical
diagnosis in connection with the accepted employment incident. Consequently, appellant failed

8
See K.V., Docket No. 18-0723 (issued November 9, 2018); B.P., Docket No. 12-1345 (issued November 13,
2012); C.F., Docket No. 08-1102 (issued October 2008).
9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

10

See T.O., Docket No. 18-1012 (issued October 29, 2018); see Deborah L. Beatty, 54 ECAB 340, 341 (2003).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

12

See supra note 8.

13

See supra note 8.

14
Section 8101(2) of FECA provides that medical opinion, in general, can only be given by a qualified physician.
This section defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by state law. See also J.R., Docket No.
18-0801 (issued November 26, 2018).
15
See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006; see also S.J., Docket No. 17-0783, n.2 (issued April 9,
2018) (nurse practitioners are not considered physicians under FECA).

4

to establish that he sustained an injury causally related to the accepted February 24, 2018
employment incident.
On appeal appellant notes his medical course following his claimed February 24, 2018
injury and indicated that he was still on light-duty work. The Board explained above that there is
no competent medical evidence of record that establishes an injury in connection with the accepted
employment incident.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a groin injury
causally related to the accepted February 24, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

